 1
 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9                                                      Case No.: 2:17-cv-00967-DAD-EPG
      LAURIE CALDERON,
10                                                      ORDER RE: STIPULATION TO DISMISS
                    Plaintiff,                          ACTION WITH PREJUDICE
11
      v.                                                (ECF No. 62)
12
      OCWEN LOAN SERVICING, LLC,
13
                     Defendant.
14

15

16            Plaintiff, Laurie Calderon, and Defendant, Ocwen Loan Servicing, LLC, have filed a

17   stipulation to dismiss the entire action with prejudice (ECF No. 62). In light of the stipulation, the

18   case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of

19   San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully

20   directed to close this case.

21
     IT IS SO ORDERED.
22

23         Dated:   October 22, 2018                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                    ORDER RE: STIPULATION TO DISMISS ACTION WITH PREJUDICE
